Citation Nr: 1034458	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a chronic ear disorder, 
characterized as otitis media with residuals of hearing loss and 
dizziness.  



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1955 to October 1957.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 decision by the RO which 
denied the benefits sought on appeal.  In February 2010, a 
hearing was held at the RO before the undersigned member of the 
Board.  The Board remanded the appeal for additional development 
in May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

The Veteran is not shown to have a chronic ear disorder, 
including otitis media, hearing loss or dizziness at present 
which is related to service.  


CONCLUSION OF LAW

A chronic ear disorder, including otitis media, hearing loss and 
dizziness was not incurred in or aggravated by military service 
nor may any sensorineural hearing loss be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in November 2007 and June 2008, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his responsibility 
to provide VA with any evidence pertaining to his claim.  See 
Pelegrini II, supra.  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service; of what 
evidence was necessary to establish service connection, and why 
the current evidence was insufficient to award the benefits 
sought.  See Dingess/Hartman, 19 Vet. App. 473.  

All VA and available private medical records identified by the 
Veteran have been obtained and associated with the claims file.  
The Veteran's service treatment records are not available due to 
fire-related loss at the National Personal Records Center (NPRC) 
in 1973.  The RO was informed by the NPRC in September 2007, that 
the Veteran's service treatment records were fire-related loss 
and that there were no data entry cards on file at the Surgeon 
General's Office (SGO) or morning reports showing that the 
Veteran was treated for any maladies in service.  In March 2008, 
the RO was notified that the earliest clinical records collected 
at the NPRC was from 1960.  VA also attempted to obtain medical 
records from the Social Security Administration concerning the 
Veteran's award of disability compensation in 1990.  A response 
to a request from that Agency in May 2010, was to the effect that 
the Veteran's medical records had been destroyed and were no 
longer available.  

Considering the aforementioned, the Board concludes that the VA's 
actions constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  VA has satisfied the duty to assist the Veteran with 
regard to obtaining his service treatment records through its 
actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Veteran was also provided the opportunity to provide 
testimony at a hearing before the undersigned in February 2010.  
In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ ser forth the 
three (3) essential requirements for establishing service 
connection for the Veteran's claimed chronic ear disorder.  He 
was advised that he needed to submit evidence of a current 
disability, service incurrence of an injury or disease, and a 
nexus (relationship) between the current disorder and his active 
service.  Transcript (T.) at 3.  

The VLJ also sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
In particular, noting that the Veteran's service treatment 
records were no longer available, the VLJ inquired as to whether 
the Veteran possessed any alternate medical or lay evidence that 
would document that he suffered an injury to his ears in service 
or that he was diagnosed or received treatment for a chronic ear 
disorder or hearing loss prior to the 1990s.  T. 4-6.  Indeed, as 
discussed below, the Veteran testified that he knew of no 
evidence documenting his complaints earlier than the 1990s.  T. 
at 7.  Moreover, the Veteran has not asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has he identified any 
prejudice in the conduct of the Board hearing.  On the contrary, 
in a letter received in February 2010, the Veteran expressed his 
satisfaction in how the way the hearing was conducted.  Again, 
the hearing focused on the elements necessary to substantiate the 
claim(s) and the Veteran, through his testimony, demonstrated 
that he had actual knowledge of the elements necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, DRO/VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

Finally, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  Here, the Board 
concludes an examination is not needed because there is no 
competent evidence of a disease manifested in service, within one 
year of service discharge, or evidence that any current 
disability may be related to an in-service event.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  


Discussion & Analysis

The Veteran contends that his current hearing loss and chronic 
ear problems are related to exposure to acoustic trauma from the 
firing range and from a right ear infection in service.  The 
Veteran testified that he was treated for a right ear infection 
in service and that medical personnel at a dispensary perforated 
his ear drum three times to drain the infection.  The Veteran 
also testified that he believes that he must have had something 
wrong with his hearing when he was released from service because 
he was asked if he wanted to file a claim for hearing loss when 
he was interviewed at the time of service separation.  The first 
time he recalled having any hearing problem after service was 
when he was in college from 1965 to 1967, when a teacher told him 
that he would be totally deaf by age 65.  The Veteran reported 
that he first sought medical treatment for hearing problems 
sometime between 1981 and 1991.  

As noted above, the NPRC has verified that the Veteran's service 
treatment records were reportedly destroyed by fire at that 
facility and are unavailable for review.  Where service medical 
records are absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In this case, the Veteran seeks to establish service connection 
for bilateral ear problems which he believes are due, primarily 
to a right ear infection he had in service sometime in late 1956 
or early 1957.  While it is unfortunate that the Veteran's 
service treatment records are lost and are unavailable for 
review, it is not clear, etiologically, how a single ear 
infection in the right ear could have resulted in chronic, 
bilateral, organic ear problems and hearing loss many years after 
service.  The Veteran has never claimed that he had chronic ear 
problems in service or that he even noticed any hearing problems 
until he was in college some eight to ten years after service.  
Furthermore, there is no objective evidence of any treatment for 
an ear problem until more than four decades after service 
separation.  

Although the Veteran testified that he first sought medical 
treatment for ear problems sometime between 1981 and 1991, the 
first objective evidence of any treatment for an ear problem in 
the claims file showed that he had tubes inserted in both ears in 
1998.  (See undated private medical report, received in June 
2008).  Additionally, the Board notes that while the evidentiary 
record includes numerous private and VA medical reports showing 
treatment for various maladies, including chronic ear problems 
from 2002 to 2010, there is not a single reference to a history 
of ear problems dating back to service.  The private medical 
records show a history of significant bilateral conductive and 
sensorineural hearing loss; stable, bilateral serous chronic 
otitis media, and at least two tympanoplasties.  However, the 
earliest reported treatment for any ear problems was in 1998.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the claimant).  In other words, coupled together along with the 
Veteran's personal testimony, there is no evidence that the 
Veteran experienced chronic ear problems or hearing loss since 
active service.  Indeed, by his own admission, the Veteran states 
that he did not really notice a problem with his hearing until 
nearly 8 years post-service. 

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The issue in this 
case does not involve a simple diagnosis; therefore, the Veteran 
is not competent to provide more than simple medical 
observations.  The Veteran's current ear problems may not be 
diagnosed via lay observation alone, and he is not shown to have 
the expertise to provide a complex medical opinion regarding the 
etiology of his current ear problems.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

The Board has carefully and sympathetically considered the 
Veteran's testimony regarding his right ear problem in service.  
However, his assertions are outweighed by the absence of any 
objective or competent medical evidence of any ear problem or 
hearing loss until many years after service.  The Veteran has 
never asserted that he had chronic ear problems in service, or 
that he noticed any hearing problems until nearly a decade after 
service, and never sought medical attention for any ear problems 
until some forty years after service.  The Board notes that it 
may, and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999).  Moreover, the Veteran has not 
presented any competent medical evidence that his current ear 
problems and hearing loss are related to the alleged right ear 
infection in service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Concerning the Veteran's testimony that he believes that he may 
have had a hearing loss at the time of service separation, based 
on a question by an interviewer if he wanted to file a claim for 
hearing loss, the Board finds that Veteran's assertions are self-
serving at best, and not believable.  The Veteran did not report 
that he was given an audiological examination at the time of 
service separation, or that he even noticed any hearing problems 
until several years after service.  In fact, the Veteran never 
asserted that he had a hearing problem when he was in college, 
but that a teacher told him after class one day, without the 
benefit of a hearing test or examination, that he would be deaf 
before he was 65 years old.  

The evidence showed that the Veteran's primary occupational 
specialty in service was as a personnel specialist, and that he 
was transferred to the Second Army Band as a member of the Choral 
Group in August 1956.  While the Veteran alleged that his hearing 
loss might also be related to being "behind a bazooka"(T p.4), 
his military specialty and duty assignments do not show any 
reason why he would have been exposed to that type of training.  
Furthermore, the Veteran has offered no explanation as to why he 
waited more than 50 years after service, and at least nine years 
after his first ear surgery, to file a claim for a disability 
that he has always believed was present in and related to 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Based on the evidence discussed above, the Board finds that the 
Veteran's belief that his current bilateral ear problems and 
hearing loss may be related to service is of limited probative 
value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence of 
complaints); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  

As there is no competent medical evidence of record suggesting a 
connection between the Veteran's current ear problems and hearing 
loss and service, the Board finds no basis for a favorable 
disposition of the appeal.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issue on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a chronic ear disorder, characterized as 
otitis media with residuals of hearing loss and dizziness is 
denied.  




____________________________________________
Michael A. Herman
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


